Exhibit INSITUFORM TECHNOLOGIES, INC. REPORTS FIRST QUARTER 2009 RESULTS: · First Quarter GAAP-basis net loss of $1.2 million, or $0.04 per share, reflecting pre-tax charge of $8.2 million in transaction and severance costs associated with recent acquisitions · Income from pre-transaction continuing operations (non-GAAP) was $4.7 million, or $0.16 per diluted share, a 131.7 percent increase from first quarter 2008 of $2.0 million, or $0.07 per diluted share · Updated full-year 2009 expectation, reflecting acquisitions of The Bayou Companies and Corrpro Companies (excluding associated transaction and severance costs), in line with previous guidance, at $1.00 to $1.10 per diluted share Chesterfield, MO – April 23, 2009 – Insituform Technologies, Inc. (Nasdaq Global Select Market: INSU) today reported a first quarter 2009 net loss from continuing operations, in accordance with Generally Accepted Accounting Principles (“GAAP”), of $1.2 million, or $0.04 per share (inclusive of all shares outstanding after the recently completed public equity offering), which amount is inclusive of $8.2 million in transaction and severance costs incurred in connection with the acquisitions completed in the first quarter of 2009. Income from continuing operations after noncontrolling interests, excluding the impact of the recent acquisition of selected assets and liabilities of The Bayou Companies, L.L.C. (“Bayou”) and the acquisition of Corrpro Companies, Inc. (“Corrpro”) and associated transaction and severance costs (non-GAAP), would have been $4.7 million, or $0.16 per diluted share (pre-equity offering share count), representing a 131.7 percent increase from first quarter 2008 income from continuing operations of $2.0 million, or $0.07 per diluted share. During the first quarter of 2009, the Company recorded $7.3 million in costs and expenses in connection with the acquisitions of Bayou and Corrpro, representing investment banking, legal, accounting and other advisory fees and expenses.The first quarter results also included $0.9 million in one-time charges associated with severance payments for certain Corrpro employees notified of termination upon the closing of the Corrpro acquisition.The after-tax impact of these costs was approximately $6.1 million. The Bayou acquisition was completed on February 20, 2009, and the Company’s consolidated financial results for the first quarter of 2009 included the results of Bayou subsequent to that date (39 days).First quarter 2009 consolidated results included revenues from Bayou of $9.7 million, gross profit of $1.7 million and operating profit of $0.3 million. Consolidated operating expenses included $0.5 million in additional depreciation and amortization expenses related to the excess of the purchase price of the acquisition over pre-acquisition book value of identifiable assets.The Corrpro acquisition closed on March 31, 2009; thus, no revenues, gross profits, operating expenses or operating profits for Corrpro were included in the Company’s consolidated results for the first quarter of 2009. A reconciliation of the Company’s reported GAAP results to the results, excluding the transaction and severance costs associated with the Company’s recent acquisitions (non-GAAP), has been included with this release to provide investors with more clarity surrounding the Company’s financial results from existing operations and the various impacts from the recent acquisitions, including the associated one-time transaction and severance costs.Management uses such non-GAAP information internally to evaluate financial performance for its operations. In the first quarter of 2009, the Company reported a net loss from discontinued operations of $0.1 million, related primarily to legal costs incurred in the pursuit of certain project and other business claims.The Company also recorded a net loss from discontinued operations of $0.1 million in the first quarter of 2008. Joe Burgess, President and Chief Executive Officer, commented, “The results, exclusive of the acquisitions and related transaction and severance costs, are in line with our expectations for the business as a whole, and I remain confident that we can deliver on what we have promised.I am particularly pleased with the continuing execution improvements we have made in our North American Sewer Rehabilitation business.We remain focused on reducing quality incidents and upgrading project management and increasing crew productivity.We have made significant progress in the last twelve months in project execution which, coupled with lower resin and fuel costs, has led to significantly improved profitability.I also am pleased to report that we experienced an increase in backlog in our North American Sewer Rehabilitation business from the end of 2008, notwithstanding a number of larger projects that were delayed beyond the originally anticipated award dates.While our bottom line improved in our European Sewer Rehabilitation segment year over year, we have major initiatives underway to restore profitability to this segment.Our business in India performed nicely during the quarter, and I expect this operation to continue ramping up throughout the remainder of the year, and to deliver substantial profit to our Company.Once the current political elections are completed in India, I anticipate a restart in tendering volume, and I expect to see significant backlog growth.We see strong tendering opportunities in Australia and Singapore, as well.Our United Pipeline Systems (“UPS”) division has experienced some short-term market weakness, principally in Chile, which led to lower profitability this last quarter compared to 2008, but I am encouraged by their prospects for the remainder of the year, particularly in Canada and Mexico.” “Following the acquisitions of Bayou and Corrpro, we have been working to finalize their business plans for the remainder of 2009. We are confident that their results will be between 10 and 15 percent accretive to our core earnings for 2009, excluding transaction and severance costs.We now expect to earn between $1.00 and $1.10 per diluted share for 2009 on a combined basis, excluding transaction and severance costs.” “Integration efforts for Bayou and Corrpro are going very well. I firmly believe that these businesses, together with our UPS operation, will form a highly capable industrial pipeline rehabilitation and corrosion protection platform that will drive profitable growth for the future.” Consolidated revenues in the first quarter of 2009 were $128.0 million, a 1.7 percent increase over the first quarter of 2008.First quarter 2009 revenues included $9.7 million in revenues from Bayou. The Bayou revenues for the 39-day period post-acquisition during the quarter was within normal expectations for production for Bayou given current market conditions.As a result of the Corrpro transaction closing on March 31, 2009, no financial results for Corrpro are included in the consolidated statement of operations for the first quarter of 2009.Excluding Bayou revenues, consolidated revenues for the first quarter of 2009 would have been $118.3 million (non-GAAP), or a 6.0 percent decrease from first quarter 2008 revenues.This decrease was primarily due to lower revenues in European Sewer Rehabilitation and Energy and Mining segments.The impact of weaker foreign currencies against the
